Title: To Thomas Jefferson from Thomas Truxtun, 10 December 1807
From: Truxtun, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia 10th December 1807.
                        
                        I feel it an irresistible duty to our Common Country to trouble you again with a letter, and the enclosed
                            Copy, for Your own perusal, on the Subject of the Gun-boats. The enclosed however is little more than a post Script to the
                            Copy I Sent you, also on a printed Sheet, dated the 27th. Ult. The Gunboat System is adopted in good Sence, and very long
                            Since, and uniformly considered by me, as an excellent and indispensible defence within the harbours &c of the
                            United States, Situated, on an extensive Coast, Liable to be assailed by little pirates at all times as well as
                            Commissioned Cruizing vessels in war.
                        In my letter of the 27th alluded to above—I mentioned that a detachment of these boats might lay under Cape
                            Charles, in Aid of defending the Mouth of Chesapeake Bay—to Obviate any Objections of the “Summer Soldier and Sun Shine
                            patriot” or the inexperienced or Sluggardly Mariner—Permit me Sir to remark that although this may be called a wild
                            roadsted, particularly in the winter or foul weather Seasons—Yet vessels are often much more exposed in roads on the
                            Coasts of Holland and to the Northward of that Coast &c hid 
                            although they might have some hard riding in this Situation—Yet with Judgment and timely precaution, they may Make a
                            pretty Smooth Anchorage of it and its Neighbourhood in all weather—for with the wind Easterly these boats can lay to the
                            westward of Smiths Island; and with the wind Westerly they can lay close under the Eastern part of that Island; and with
                            the Wind Northerly they may ride in very Smooth water Near to the Southern part of it. And with a hard Southerly wind, it
                            would be fair for the boats to run up, and go into Cherrystone or Hungus, which they might also do on the Appearance of a
                            Gale of wind Easterly, and in either of those places they would find a Secure harbour.
                        I have been myself twice at Hungus, when travelling the Eastern Shore route, between Norfolk &
                            Philadelphia, having embarked and disembarked, from a passage boat, at that landing and know from my own knowledge, that
                            it is a Safe harbour for Small vessels of easy draught of water. And I have rode out a hard Northerly Gale in Smooth water
                            under the Southern part of Smiths Island in a packet going a passenger from New York to Norfolk. And the coasters,
                            Generally and particularly the Sloops and Schooners of one hundred tons, more or less, of which Sort of vessels there are
                            very many trading & employed carrying Shingles from Norfolk—Elizabeth river and its branches to Staten Island New York
                            and other places to the Northward of Virginia, always consider themselves fortunate when they can get under Smiths Island
                            on the Appearance of a Gale of wind particularly from the Northward or Westward. But the places I have mentioned are the
                            only Shelters in bad weather Near the Capes or on the East Side of the Bay—Lynnhaven is very Open and dangerous, with the
                            wind from the Sea or blowing hard down the Bay—Yet Men of war and large Ships ride out hard Gales there from those
                            quarters. If what I have Said is informative and of any Service—I give it with Great pleasure.
                        I have the honor to be Sir with Great respect Your Most Obt & very humble Servt.
                        
                            Thomas Truxtun
                            
                        
                        
                            PS. I do not Suppose that writing on such Subjects for the News papers do any good—and I do think it
                                beneath me to answer all the Objections made from ignorance or might be made from ignorance and Opposition to the defence preparing for our waters—I think a few letters
                                written to particular Men may have a greater tendency to enlighten this Subject, or at least to induce Silence, but
                                whether any thing will induce intire Silence or not, in such as feel inclined to Oppose a measure right or wrong, I
                                know not.
                        
                    